DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 425 (see Fig. 11).  
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10 and any claim depending therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a planar surface at an end of the base, the planar surface forming a seat disposed across an inner diameter of the base; an inlet port and an outlet port extending coaxially through the seat” is unclear because the axial relationship between the inlet port, outlet port and seat is not made clear by this language. It is unclear whether the claim intends to recite that the inlet port and outlet port are coaxial with each other, or whether the inlet port and outlet port are merely coaxial with the seat. 
Examiner notes that Applicant’s disclosure refers to Figs. 2, 3 and 4A-4B showing an inlet port 238 and outlet port 240 forming fluid passages that extend coaxially through the seat 234 (see specification at para [0050]). Applicant’s disclosure also refers to Figs. 5-8 showing a base 348 including an inlet port 338 and an outlet port 340 forming fluid passages that extend coaxially through seat 334 (see specification at para [0059]). Applicant stated in the Remarks filed 01/27/2022 that the proposed amendment, reciting the above limitation, had support in Fig. 6 (see Remarks, pg. 5). 
However, these figures show the inlet port 238/338 and outlet port 240/340 are not coaxial with respect to each other, i.e., they do not share a common axis. Rather, the inlet port and outlet port are shown to be offset from one another. Thus, the claim is interpreted to mean that the inlet port and outlet port are not required to be coaxial with one another, but are coaxial with the seat.
Regarding claim 9, the limitation “wherein the first fluid pathway comprises an inlet port comprising a needleless medical connector” is unclear in light of amended claim 1, which has been amended to recite  “an inlet port…extending…through the seat”. Thus, it is not clear if the inlet port recited in claim 9 is intending to refer to the same inlet port recited in claim 1 or to another inlet port. Claim 10 is also rejected for reciting “the inlet port” and it is not clear whether this subject matter refers to the inlet port recited in claim 9 or in claim 1.

Allowable Subject Matter
Claim 1 appears to contain subject matter that would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Specifically, claim 1 recites, in combination with the total structure of the priming device, a planar surface at an end of the base, the planar surface forming a seat disposed across an inner diameter of the base, and an inlet port and an outlet port extending coaxially through the seat. Under the doctrine of claim differentiation, the inlet port and outlet port are interpreted to be separate structures.
The closest prior art, Tornqvist et al (U.S. Pub. 2010/0147402 A1, hereinafter “Tornqvist”) does not appear to disclose the inlet port and outlet port extending coaxially through the seat (noting that the inlet port and outlet port do not need to need to be coaxial with one another). Instead, Tornqvist appears to disclose a seat, i.e., where a barrier filter is located, but the seat does not define an inlet port and an outlet port that extend through the seat. The seat appears to define a single port (connecting with outlet opening 62) through which fluid may flow in either direction. The single port is in fluid communication with a structure 80 (Fig. 3) that has two ports (each connecting to a respective valve 81, 82), but these ports cannot be said to be located through the seat as recited in the claimed invention. Further, Tornqvist does not appear to disclose the resilient chamber coupled to the seat.


Another relevant reference to Fangrow (WO2014116602, hereinafter “Fangrow”) discloses the priming device as substantially claimed, including a base portion 3085 (Fig. 22B) having a planar surface that defines a seat to which a resilient chamber 3054 is coupled (at attachment points 3086; see para [0313]). However, Fangrow also does not disclose an inlet port and an outlet port extending coaxially through the seat. Instead, Fangrow only discloses a single port (i.e., the opening of the seat connecting to protrusion lumen 3085b) through which fluid may flow in either direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
05/11/2022